DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rashad Morgan on 7/28/2021.
	Claim 1: An endoluminal prosthesis assembly comprising:
a first stent graft comprising a biocompatible graft material and having a first end and a second end and an interior lumen, the first stent graft having an expanded position and a compressed position, the first stent graft defining an access port disposed through a wall of the first stent graft between the first end and the second end of the first stent graft; and
a second stent graft comprising a biocompatible graft material and having a first end and a second end and a lumen disposed therethrough, the second stent graft disposed within the interior lumen of the first stent graft, the second stent graft having an expanded position and a compressed position where the second stent graft in the compressed position is compressed against an interior wall of the interior lumen of the first stent graft positioned opposite the wall comprising the access port, and wherein the second stent graft in the compressed position is positioned diametrically opposite to the wall comprising the access port:
where when the first stent graft is in the expanded position and the second stent graft is in the compressed position, the second stent graft contacts only a portion of the interior wall of the interior lumen of the first stent graft and the access port is in fluid communication with the interior lumen of the first stent graft, and where when the first stent graft is in the expanded position and the second stent graft is in the expanded position, the second stent graft engages substantially all of the interior wall of the first stent graft and seals the access port from fluid communication with the interior lumen of the first stent graft.

Claim 6: The endoluminal prosthesis assembly of claim 5, where the trigger wire arrangement engages the first end of the second stent graft and the second end of the second stent graft.

Claim 10: An endoluminal prosthesis assembly comprising:
a first stent graft comprising a biocompatible graft material and having a first end and a second end and an interior lumen, the first stent graft having an expanded position and a compressed position, the first stent graft defining an access port disposed through a wall of the first stent graft between the first and second ends of the first stent graft; and
a second stent graft comprising a biocompatible graft material and having a first end and a second end and a lumen disposed therethrough, the second stent graft disposed entirely within the interior lumen of the first stent graft, the second stent graft having an expanded position and a compressed position where the second stent graft in the compressed position is compressed against an interior wall of the interior lumen of the first stent graft positioned opposite the wall comprising the access port, and wherein the second stent graft in the compressed position is positioned diametrically opposite to the wall comprising the access port;


Claim 13: The endoluminal prosthesis assembly of claim 12, where the trigger wire arrangement engages a second suture arrangement of the second end of the second stent graft.

Claim 16: A delivery system for an endoluminal prosthesis, comprising
an introducer, the introducer having a distal end configured to remain outside a patient in use and a proximal end,
a carrier for an endoluminal prosthesis assembly disposed within the introducer, the endoluminal prosthesis assembly comprising,
a first stent graft comprising a biocompatible graft material and having a first end and a second end and an interior lumen, the first stent graft having an expanded position and a compressed position, the first stent graft defining an access port disposed through a wall of the first stent graft between the first and second ends of the first stent graft; and
a second stent graft comprising a biocompatible graft material and having a first end and a second end and a lumen disposed therethrough, the second stent graft being disposed within the first stent graft, the second stent graft having an expanded position and a compressed position where the second stent graft in the compressed position is compressed against an interior wall of the interior lumen of the first stent graft positioned opposite the wall comprising the access port, and wherein the second stent graft in the compressed position is positioned diametrically opposite to the wall comprising the access port; and
the first end and the second end of the second stent graft to restrain the second stent graft in the compressed position.

Claim 18: The delivery system of claim 16, where the first end and the second end of the second stent graft include suture arrangements.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the second stent graft in the compressed position is compressed against an interior wall of the interior lumen of the first stent graft positioned opposite the wall comprising the access port, and wherein the second stent graft in the compressed position is positioned diametrically opposite to the wall comprising the access port (claims 1, 10 and 16). 
The prior art of record of Greenberg (US Pub No. 2007/0250154) in view of Sutermeister (US Pub No. 2010/0137973) discloses everything in claims 1, 10 and 16 (see Final rejection mailed out on 5/30/2017) but fails to disclose the second stent graft in the compressed position is compressed against an interior wall of the interior lumen of the first stent graft positioned opposite the wall comprising the access port, and wherein the second stent graft in the compressed position is positioned diametrically opposite to the wall comprising the access port (claims 1, 10 and 16). It is clear in Figures 3-5 of Greenberg that the second stent graft 82 is not compressed against an interior wall of the interior lumen of the first stent graft 52 positioned opposite the wall . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771